 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   ELENOR SKYE VILLANUEVA PATINO, et                   Case No. 1:18-cv-01468-AWI-SAB
     al.,
12                                                       ORDER GRANTING STIPULATION TO
                   Plaintiffs,                           FILE FIRST AMENDED COMPLAINT AND
13                                                       DIRECTING CLERK OF COURT TO FILE
            v.                                           FIRST AMENDED COMPLAINT
14
     COUNTY OF MERCED, et al.,                           (ECF No. 19)
15
                   Defendants.
16

17

18         On April 29, 2019, the parties filed a stipulation to allow Plaintiffs to file a first amended

19 complaint in this action. Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED
20 that:

21         1.     Plaintiffs are granted leave to file their first amended complaint;

22         2.     The Clerk of the Court is DIRECTED to file the first amended complaint attached

23                as exhibit A to the stipulation (ECF No. 19 at 6); and

24 ///

25 ///

26 ///
27 ///

28 ///


                                                     1
 1          3.      Defendants shall file a responsive pleading within thirty (30) days of the date of

 2                  entry of this order.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        April 30, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
